MEMORANDUM**
Santiago Lara-Esquivel appeals his conviction by guilty plea and sentence for one count of importation of heroin, in violation of 21 U.S.C. §§ 952 and 960. Lara-Es-quivel’s contention that section 960 is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-11 (9th Cir.2002). His contention that the government must prove that the defendant knew the type and quantity of drugs is foreclosed by United States v. *476Carranza, 289 F.3d 634, - , - -, slip op. 6531, 6546-47 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.